The appellant, while employed by the Tuf-Nut Garment Manufacturing Company, was injured by an assault committed upon her by certain other employees of the company. The assault was caused by an effort of these fellow employees to take forcibly from the appellant a document expressing satisfaction with the working conditions in the plant. This document was drawn up for the purpose of same being circulated among and submitted to the employees of the plant, including the appellant, for their signature. The only fault of the appellant, according to the contention made by her employer, was that she took possession of this document and carried it with her to her place of work in the plant. While appellant may not have had the right to take possession of this document, this did not justify the other employees in assaulting her. Her alleged provocative act in taking possession of the petition and carrying it with her to her machine might have been a proper matter to consider in fixing the punishment in a criminal case against her assailants, or in mitigation of damages had she brought a civil suit for her injuries against them, but it certainly would not have been a defense in either action. The undisputed facts in this case show that the appellant was injured in the course of her employment, and that the altercation which resulted in the assault upon her grew out of her employment. The matter of working conditions in the *Page 491 
plant was under consideration and the document that led to the trouble was a written declaration of the views of some of the employees as to these working conditions. The circulation of this paper, dealing with employment conditions, precipitated the violence which caused appellant's injuries. In deciding a somewhat similar question, the United States Court of Appeals for the District of Columbia in the case of Penker Construction Company v. Cardillo, 118 F.2d 14, said: "Appellant contends that the injury which caused death, although it arose in the course of employment, did not arise out of the employment. The underlying facts are not disputed. Wilder's job was obtained for him by Whitfield, a fellow employee. Whitfield demanded a commission of $10 from Wilder. Another employee instructed Wilder to refuse to pay it, and he did refuse. This so enraged Whitfield that he struck the blow which killed Wilder. Wilder was at work at the time. These facts not only support, but require, the award of compensation. An injury arises out of the employment if it is caused by the environment, whether inanimate, animal, or human, to which the employment exposes the employee. It does not matter whether he is struck by a machine, a mule, or a man. An assault by a stranger, and a fortiori by a fellow employee, clearly arises out of the employment where, as here, the employment provides the motive for the assault. Wilder was killed because he had employment for which he refused to pay a fee. That he was under no obligation to pay is immaterial. The case is like Maryland Casualty Company v. Cardillo,69 App. D.C. 199, 99 F.2d 432. There the employment led to a criticism which led to an attack; here the employment led to a demand and refusal which led to an attack."
This court, in the case of Lundell v. Walker,204 Ark. 871, 165 S.W.2d 600, held that the death of Walker, a farm hand employed by Lundell, arose out of and in the course of Walker's employment. The evidence in that case disclosed that Walker was shot by Scott, Lundell's foreman, in an altercation which followed Scott's action in discharging Walker. This court sustained an award in favor of Walker's widow, in spite *Page 492 
of the fact that at the time Walker was killed the relation of master and servant between Lundell and Walker had been terminated. In that case an argument about the termination of Walker's employment brought on the difficulty in which Walker was shot. In the case at bar the difficulty was brought on by the circulation of a "round robin" in regard to working conditions. It seems to me that there is no substantial difference in the fact situation presented in these two cases.
The people of Arkansas, by initiated act, saw fit to do away with common-law liability of the master to the servant, in cases affected by the act, and to substitute therefor a system of fixed awards, based on the earnings of the servant, for injuries sustained by the servant arising out of his employment. By this act the right to recover whatever sum a jury might see fit to award him for injuries caused by the negligence of the master was taken away from the servant, and to compensate for this loss of his common-law right the servant was given the right to an award of a fixed amount, based on his earnings, regardless of the master's negligence, and regardless of the servant's negligence, provided the injury arose out of and in the course of the servant's employment. The Massachusetts court in the case of Young v. Duncan, 218 Mass. 346, 106 N.E. 1, said: "The purpose of this act has been stated several times. Briefly, it was to substitute a method of accident insurance in place of the common-law rights and liabilities for substantially all employees except domestic servants, farm laborers and masters of and seamen on vessels engaged in interstate or foreign commerce, and those whose employment is casual or not in the usual course of trade, business or employment of the employer, and probably those subject to the federal employers' liability act. It was a humanitarian measure enacted in response to a strong public sentiment that the remedies afforded by actions of tort at common law and under the employers' liability act had failed to accomplish that measure of protection against injuries and of relief in case of accident which it was believed should be afforded to the workman." Even under the common law, in certain instances, *Page 493 
the master might be held liable for assaults of fellow servants. See Henry Wrape Co. v. Barrentine,138 Ark. 267, 211 S.W. 366.
In my opinion, the majority of the court in this case is placing a narrow and restricted construction upon a law that should be liberally construed in favor of those whom it was intended to protect — the men and women who must toil for their daily bread. I, therefore, respectfully dissent.
I am authorized to state that Justice McFADDIN concurs in the views herein expressed.